DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1-4 in the reply filed on 10 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 15 December 2020, have been considered.

Drawings
The drawings received on 15 December 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 7,354,134).
With respect to claim 1, Okamoto discloses a liquid discharge apparatus comprising: 
a conveyor (Fig. 1, element 3) configured to convey a medium (Column 4, lines 13-32); 
a support member (Fig. 1, element 10) configured to define a part of a conveying passage (Fig. 1, element A; Column 3, line 49) for allowing the medium conveyed by the conveyor to pass therethrough and which supports the medium existing in the conveying passage (Column 4, lines 13-32); 
a head (Fig. 1, element 2) including a nozzle surface on which a nozzle is opened (Column 4, lines 7-12); 
a maintenance mechanism (Fig. 1, element 4) including a wiper (Fig. 1, element 31) configured to wipe the nozzle surface (Column 6, lines 48-49); and 
a wiper cleaner (Fig. 1, elements 7, 71) configured to clean the wiper (Column 3, lines 50-57), 
wherein the maintenance mechanism is movable to a wiping position (Fig. 5B, i.e. below element 2) and a cleaning position (Fig. 5C, i.e. stored above 6), wherein the maintenance mechanism faces the nozzle surface of the head and the wiper makes contact with the nozzle surface at the wiping position (Fig. 5C, element 31), and the wiper makes contact with the wiper cleaner (Fig. 5C, elements 7, 71) at the cleaning position (Fig. 5C, i.e. stored position), and 
wherein a part of the wiper cleaner (Fig. 5C, element 71) is below the support member (Fig. 5C, element 10) and overlapped with the support member in a direction orthogonal (Fig. 1, element F) to the nozzle surface.
The examiner notes to applicant that the limitation concerning how the elements are overlapped are broad in scope and would have been obvious to one of ordinary skill in the art in view of Okamoto as applied above.
With respect to claim 2, Okamoto discloses a holder (Fig. 1, element 6) configured to hold the wiper cleaner (Fig. 1, elements 7, 71) detachably.
The examiner notes to applicant that all apparatus elements are “detachably” attached.

Allowable Subject Matter
1. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 3 is that applicant’s claimed invention includes a liquid discharge apparatus having a support member where the support member includes the holder, and wherein the support member is rotatable around a rotational axis and includes a rotation forward end and a rotation proximal end that is nearer to the rotational axis than the rotation forward end, the support member being rotatable to a first rotation position and a second rotation position, wherein the support member defines the part of the conveying passage at the first rotation position, and wherein the rotation forward end, in the state that the support member is disposed at the second rotation position, is positioned above the rotational forward end in the state that the support member is disposed at the first rotation position.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claim 4 is objected to for being dependent upon claim 3. 




Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/19/2022